Exhibit 10.17

 

STOCK OPTION AGREEMENT

 

MADE AND ENTERED into this «Date» day of «MonthYr».

 

BY AND BETWEEN

 

II-VI INCORPORATED, a Pennsylvania corporation (the “Corporation”).

 

AND

 

«Optionee», (the “Optionee”).

 

WITNESSETH:

 

WHEREAS, the Optionee is an employee of the Corporation and the Corporation
desires to provide the Optionee with an incentive whereby the Optionee will be
rewarded for future efforts rendered on behalf of the Corporation.

 

NOW, THEREFORE, in consideration of the mutual convenants herein contained and
other good and valuable consideration, and intending to be legally bound hereby,
the parties hereto, for themselves, their heirs, executors, administrators and
assigns, agree as follows:

 

1. GRANT OF OPTION. Pursuant to the provisions of the II-VI Incorporated Stock
Option Plan (the “Plan) of 2001, as amended, the Corporation hereby grants to
the Optionee, subject to the terms and conditions of the Plan and subject
further to the terms and conditions hereinafter set forth, the right and option
to purchase from the Corporation for cash or stock of the Corporation, all or
any part of an aggregate of «Noshares» shares of Common Stock of the Corporation
(“Shares”) at the purchase price of $«Price» per share, such option to be
exercisable as hereinafter provided. The option granted hereunder shall be a
non-statutory stock option.

 



--------------------------------------------------------------------------------

2. EXPIRATION DATE. The option shall expire on «Expire10», which in no event
shall be later than ten (10) years from the date of this Agreement.

 

3. EXERCISE OF OPTION. The Optionee has the right to exercise the option as
follows:

 

(a) Upon and after «Oneyr», the Optionee may exercise the option with respect to
any number of Shares (except with respect to fractional shares) not in excess of
twenty percent (20%) of the total number of Shares covered by this Agreement.

 

(b) Upon and after «Twoyrs», the Optionee may exercise the option with respect
to any number of Shares (except with respect to fractional shares) not in excess
of forty percent (40%) of the total number of Shares covered by this Agreement.

 

(c) Upon and after «Threeyrs», the Optionee may exercise the option with respect
to any number of Shares (except with respect to fractional shares) not in excess
of sixty percent (60%) of the total number of Shares covered by this Agreement.

 

(d) Upon and after «Fouryrs», the Optionee may exercise the option with respect
to any number of Shares (except with respect to fractional shares) not in excess
of eighty percent (80%) of the total number of Shares covered by this Agreement.

 

(e) Upon and after «Fiveyrs», the Optionee may exercise the option with respect
to any number of Shares (except with respect to fractional shares) not in excess
of one-hundred percent (100%) of the total number of Shares covered by this
Agreement.

 

The Optionee shall exercise the option by mailing written notice of such
exercise, together with the payment required under paragraph 4, to the
Corporation at the following address:

 

II-VI Incorporated

Stock Option Committee

375 Saxonburg Boulevard

Saxonburg, Pennsylvania 16056

 

Notwithstanding anything herein to the contrary, the Optionee shall have the
right to exercise the option with respect to one hundred percent (100%) of the
Shares covered by this Agreement upon the date on which the Corporation is a
party to a merger, acquisition, purchase

 

2



--------------------------------------------------------------------------------

or consolidation in which it is not the surviving corporation of such
transaction or upon or after the date on which the Optionee dies, becomes
totally and permanently disabled as defined in Section 105 (d) (4) of the
Internal Revenue Code or retires upon or after his early, normal or late
retirement dates as those terms are defined in the Corporation’s profit sharing
plan.

 

4. PAYMENT OF PURCHASE PRICE. At the time of any exercise the purchase price of
the shares as to which this option shall be exercised shall be paid in cash,
certified funds or in stock of the Corporation valued at the book value
determined under the most recent annual financial statements of the Corporation
unless the stock of the Corporation is traded on a public exchange in which
event the value of the stock shall be equal to the exchange price as of the date
the option is exercised.

 

5. ISSUANCE OF STOCK CERTIFICATES. Upon receipt of the written notice of
exercise and purchase price from the Optionee, the Corporation agrees to issue a
stock certificate representing the number of Shares purchased by the Optionee.

 

6. EXERCISE UPON DEATH, RETIREMENT, PERMANENT DISABILITY OR TERMINATION OF
EMPLOYMENT.

 

(a) In the event of the death of the Optionee (i) while an employee of the
Corporation or (ii) within twelve (12) months after termination of employment
with the Corporation because of total and permanent disability, as defined in
Section 105(d)(4) of the Internal Revenue Code, as it may be amended, or (iii)
within three years after termination of employment with the Corporation because
of early, normal or late retirement, as those terms are defined in the
Corporation’s profit sharing plan, this option may be exercised, to the extent
that the Optionee was entitled to do so at the date of termination of
employment, by the person or persons to whom the Optionee’s rights under this
option pass by will or applicable law, or if no such person has such right by
his executors or administrators, at any time, or from time to time, within one
year after the date of Optionee’s death but in no event later than the
expiration date specified in paragraph 2 or one year after Optionee’s death,
whichever is earlier.

 

(b) If Optionee’s employment with the Corporation shall terminate because total
and permanent disability, as defined in Section 105(d)(4) of the Internal
Revenue Code, as it may be amended, Optionee may exercise the option to the
extent that he is entitled to do so at the date of the termination of
employment, at any time, or from time to time, within

 

3



--------------------------------------------------------------------------------

twelve (12) months of the date of termination of employment, but in no event
later than the expiration date specified in paragraph 2 or twelve (12) months
after termination of employment, whichever is earlier.

 

(c) If Optionee’s employment with the corporation shall terminate because of his
early, normal or late retirement as those terms are defined in the Corporation’s
profit sharing plan, Optionee may exercise the option to the extent that he is
entitled to do so at the date of the termination of employment, at any time, or
from time to time, within three (3) years of the date of termination of
employment, but in no event later than the expiration date specified in
paragraph 2 or three (3) years after termination of employment, whichever is
earlier.

 

(d) If Optionee’s employment shall terminate for any reason other than death,
total and permanent disability or retirement as aforesaid, all rights to
exercise this option shall terminate at the date of such termination of
employment.

 

7. TERMINATION OF EMPLOYMENT AFTER EXERCISE. If the Optionee terminates his
employment with the Corporation for any reason, and commences employment with a
competitor of the Corporation within twenty-four (24) months of the date the
option is exercised, the Optionee agrees to return the shares purchased pursuant
to such exercise and the Corporation agrees to return to the Optionee the
purchase price it received in cash or certified funds within thirty (30) days
after the Optionee commences his employment with the competitor. If the Optionee
has sold such shares, then he agrees to pay to the Corporation, in cash or
certified funds, an amount equal to the proceeds received by the Optionee on the
sale of such shares less the amount which the Optionee paid for such shares on
the exercise of the option. Such amount shall be paid to the Corporation within
thirty (30) days after the Optionee commences his employment with the
competitor. For the purpose of this Agreement, a “competitor” shall mean any
corporation, partnership, sole proprietor or other entity, who sells,
manufactures, produces or modifies, a product or products, similar to, the same
as or a substitute for any product or products sold by the Corporation.

 

8. NONTRANSFERABILITY. This option shall not be transferable other than by will
or by the laws of descent and distribution nor shall the Optionee pledge or
hypothecate the option nor create any lien thereon. During the life time of
Optionee, this option shall be exercisable only by him/her or by the Optionee’s
legal representative if the Optionee is legally incompetent.

 

4



--------------------------------------------------------------------------------

9. ADJUSTMENTS. In the event of any change in the Common Stock of the
Corporation by reason of any stock dividend, recapitalization, reorganization,
merger, consolidate, split-up, combination or exchange of shares, or any rights
offering to purchase Common Stock at a price substantially below fair market
value, or of any similar change affecting the Common Stock, then in any such
event the number and kind of shares subject to this option and their purchase
price per share shall be appropriately adjusted consistent with such change in
such manner as the Committee appointed pursuant to in paragraph 3 of the Plan
may deem equitable to prevent substantial dilution or enlargement of the rights
granted to Optionee hereunder. Any adjustment so made shall be final and binding
upon Optionee.

 

10. NO RIGHTS AS SHAREHOLDER. Optionee shall have no rights as a shareholder
with respect to any Shares of Common Stock subject to this option prior to the
date of issuance to him of a certificate or certificates for such Shares.

 

11. NO RIGHTS TO CONTINUED EMPLOYMENT. This option shall not confer upon
Optionee any right with respect to continuance of employment of the Corporation,
nor shall it interfere in any way with the right of the Corporation to terminate
his/her employment at any time or adjust the compensation of any Optionee.

 

12. COMPLIANCE WITH LAW AND REGULATIONS. This option and the obligation of the
Corporation to sell and deliver Shares hereunder, shall be subject to all
applicable Federal and State laws, regulations and to such approvals by any
government or regulatory agency as may be required. The Corporation shall not be
required to issue or deliver any certificates for Shares of Common Stock prior
to (i) the listing of such shares on any stock exchange on which the Common
Stock may then be listed and (ii) the completion of any registration or
qualification of such shares under any Federal or State law, or any rule or
regulation of any government body which the Corporation shall, in its sole
discretion, determine to be necessary or advisable.

 

13. INVESTMENT REPRESENTATION. The Committee appointed pursuant to Section 3 of
the Plan may require Optionee to furnish to the Corporation, prior to the
issuance of any Shares upon the exercise of all or any part of this option, and
agreement (in such form as such Committee may specify) in which Optionee
represents that the Shares acquired by him/her upon exercise are being acquired
for investment and not with a view to the sale or distribution thereof.

 

5



--------------------------------------------------------------------------------

14. OPTIONEE BOUND BY PLAN. Optionee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals the day
and year first above written.

 

ATTEST:

     

II-VI INCORPORATED

            BY:         Craig A. Creaturo, Chief Accounting Officer and
Treasurer           Francis J. Kramer, President and Chief Operating Officer    
(Corporate Seal)            

WITNESS:

     

OPTIONEE:

                   

(SEAL)

 

6